The plaintiff’s petition for certification for appeal from the Appellate Court, 20 Conn. App. 51, is granted, limited to the following issue:
“Did the Appellate Court err in setting aside the judgment for the plaintiff and in directing judgment for the defendants because the complaint failed to allege that the violation of his constitutional right relied upon was attributable to the operation of a municipal government policy, ordinance, regulation or officially adopted and promulgated decision?”